Citation Nr: 1512222	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  He also had periods of service in the Navy Reserve and the Oklahoma Air National Guard/Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the record was held open for 60 days for the submission of evidence.  

Additional evidence was added to the claims folder following certification of the appeal and the videoconference hearing.  Section 501 Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165 amends 38 U.S.C.A. § 7105 to provide automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted at the time of or subsequent to the submission of the substantive appeal unless the claimant or representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  The Form 9 in this case was received in March 2013.  Thus, the automatic waiver is for application.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran was diagnosed with CML in September 2009.  He contends that his CML is related to in-service radiation and/or benzene exposure.  In reviewing the record, additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2014).

At the videoconference hearing, the Veteran testified that 89 days after he finished military orders, he was diagnosed with leukemia.  He submitted orders from the Oklahoma Air National Guard showing that he was on school military status for the period from September 14, 2008 to April 8, 2009.  These orders were subsequently modified to June 9, 2009.  Private medical records dated September 13, 2009 show that while participating in a drill weekend, the Veteran became ill and went to the emergency room.  He was diagnosed with CML.  

On review, the Board is unable to determine the exact nature of the Veteran's duty status during the referenced school or on the date his leukemia was diagnosed.  This information should be obtained on remand.  

In various statements and at the hearing, the Veteran reported that he was exposed to radiation during military service.  Information from the Naval Dosimetry Center indicates that a review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  It was noted that the official exposure record is maintained in the individual's medical record and it would be prudent to compare that record with this report.  A DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, is not contained in the Veteran's available service treatment records.  There is no indication, however, that this record was specifically requested.  This should be accomplished on remand.  

In an October 2012 statement, the Veteran reported that while working in flight line avionics, he helped support an F-16 fighter wing and that he worked with fire control radar, UHF/IFF/transponder antennas and its components.  He also worked on mission modular computers, sniper pods, targeting pods, lantern pods, etc.  In his March 2013 VA Form 9, the Veteran argued that there was no evidence that VA looked at his records from the Air Force.  On remand, the nature of any radiation exposure (non-ionizing vs. ionizing) during his service in the Air National Guard/Air Force Reserve should be clarified.  

The Veteran submitted medical statements in support of his claim.  The statements indicate that radiation exposure is a major risk factor for leukemia.  In a statement dated May 29, 2014, Dr. M.W. opined that the Veteran's CML was "most likely the direct result of exposure to radiation and/or benzene type chemicals found on F-16s fighter jets."  The physician went on to discuss the Veteran's reported exposures and stated that both ionizing and non-ionizing radiation can be harmful, but that in general, ionizing radiation was far more harmful.  

As set forth, the above opinion references both ionizing and non-ionizing radiation.  VA has specific regulations addressing claims based on exposure to ionizing radiation.  See 38 C.F.R. § 3.311 (2014).  Thus, if it is determined that the Veteran was exposed to ionizing radiation, development should be accomplished pursuant to 38 C.F.R. § 3.311.  If there is no indication of exposure to ionizing radiation, a medical opinion should be obtained addressing any relationship between non-ionizing radiation and/or benzene exposure.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Oklahoma Air National Guard, or other appropriate agency to verify the Veteran's duty status for the periods from September 4, 2008 to June 9, 2009; and on September 13, 2009.  That is, it should be specifically determined whether the duty was full-time National Guard duty, active duty, active duty for training, or inactive duty training.  

2.  Contact the NPRC or other appropriate location and request any DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, pertaining to all periods of service.  

3.  Contact the Air Force Dosimetry Center and ask whether the Veteran's claimed radiation exposure during the Oklahoma Air National Guard/Air Force Reserve service involved ionizing or non-ionizing radiation.  See Veteran's statement dated October 7, 2012 for a description of military duties.  

4.  If and only if, there is evidence of in-service ionizing radiation exposure, conduct appropriate development pursuant to 38 C.F.R. § 3.311 (Claims Based on Exposure to Ionizing Radiation).  

5.  If there is no evidence of in-service ionizing radiation exposure, schedule a VA examination to address the etiology of the Veteran's CML.  The claims folder, and any relevant electronic records, should be available for review.

The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's CML is related to in-service non-ionizing radiation exposure and/or claimed benzene exposure.  In making this determination, the examiner should discuss the private medical statements of record and should also consider the Veteran's post-service employment.  As concerns the claimed benzene exposure, the Board observes that the Veteran did not have a petroleum or fuel related occupational specialty.  A complete rationale should be provided for any opinion offered.  

6.  Upon completion of the above requested development, and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for CML.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




